OPINION ON PETITION FOR REHEARING

The appellant has filed a petition for rehearing. She argues that we should have awarded her the fees and expenses of the private investigator whose surveillance prompted this court to order supervised visitation. We agree; however, we are not able to ascertain with certainty the investigator’s charges based upon the record now before us. It is not clear whether the investigator’s statement of May 9,1994, is cumulative, or in addition to the charges reflected on his earlier statement of April 18, 1994. Since the first statement is dated before the surveillance on the weekend of April 22, 1994, we suspect the latter conclusion is correct; but since this matter is not free of doubt, we believe it appropriate to remand this case to the court below to determine the reasonable charges of the investigator, including his reasonable expenses. We modify our original opinion to award his reasonable charges, said charges to be determined by the trial court.
The appellant also seeks her attorney’s fees and expenses on appeal. She argues that we overlooked her request for same in her brief. We agree. We believe she is entitled to an award of reasonable fees and expenses incurred in connection with the pursuit of her appeal and we modify our original opinion to make such an award; however, we believe a determination of a reasonable fee for the time and expenses of her attorney on the appeal should be determined by the trial court and this cause is remanded for that purpose. Cf. Folk v. Folk, 357 S.W.2d 828 (Tenn.1962). These fees and expenses are limited to those incurred after the date of the hearing on the appellant’s motion to alter or amend. It was and is the intention of this court that its previous award of $3,282.79 is a fair award for all services performed and expenses incurred on and pri- or to the date on which the trial court considered the motion to alter or amend. To the extent that the affidavit of counsel in the record certified to us does not cover all of the time expended and expenses incurred on and before the hearing date, those omitted charges are disallowed. All such fees and expenses could have been included in the record based on actual time records and known expenses or reasonable estimates of counsel.
IT IS SO ORDERED.
GODDARD, P.J., and FRANKS, J., concur.